*293The opinion of the Court was delivered by
Johnston, Ch.
There are several grounds on which full interest should have been decreed in this case; but it is necessary only to mention one. If Dr. Pinckney had vested the fund, as he was ordered to do, in Charleston bank stocks the dividends accruing would have been forthcoming at all times for the benefit of his cestui que trusts. Failing to do this, he could not, by his neglect, deprive them of these profits; and his estate is justly chargeable with interest as an equivalent.
Tt is ordered, that so much of the decree as declares that interest on the fund is to be computed only from demand, be reversed; and that interest be allowed as in other cases. Let the report be reformed accordingly.
Dunkin and Daiigan, CC., concurred.

Decree reformed.